711 S.E.2d 156 (2011)
STATE of North Carolina
v.
Michael Earl ROGERS-BEY.
No. 276P11.
Supreme Court of North Carolina.
July 7, 2011.
Gregory A. Weeks, Senior Resident Superior Court Judge, for Weeks, Gregory A.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Michael Earl Rogers-Bey, for Rogers-Bey, Michael Earl.
Edward W. Grannis, Jr., District Attorney, for State of N.C.

ORDER.
Upon consideration of the petition filed by Defendant on the 7th of July 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Denied by order of the Court in conference, this the 7th of July 2011."